OWEN, Judge.
The judgment and sentence appealed are affirmed. In Stovall v. Denno, 1967, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed. 2d 1199, it was held that United States v. Wade, 1967, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 and Gilbert v. California, 1967, 388 U.S. 263, 87 S.Ct. 1951, 18 L. Ed.2d 1178 would affect other cases involving confrontations for identification purposes in the absence of counsel after the date of such decisions, June 12, 1967. In the case at bar the lineup identification of which complaint is made occurred November, 1966, and is therefore not affected by Wade and Gilbert, notwithstanding that the trial at which the evidence was introduced occurred in December, 1967. As to appellant’s last point, the record establishes that the pretrial confrontation was not so unnecessarily suggestive and conducive to irreparable mistaken identification that defendant was denied due process of law. Stovall v. Denno, supra.
Affirmed.
CROSS, J., and MacMILLAN, HUGH, Associate Judge, concur.